PER CURIAM:
The three consolidated appeals here concern three aspects of the domestic relations of the parties, all tried to the court below. Case No. 25,629 is an appeal from a decree of divorce granted the wife with alimony and child support wherein it is contended by the husband that the wife did not adduce sufficient evidence to establish his guilt of indignities or that she was the innocent and injured party. The husband asks that the decree granted the wife be set aside and that a divorce be granted to him on his allegations and proof.
An examination of the facts in the transcript reveals that the judgment of the trial court is not clearly erroneous; that no error of law appears; and that an opinion in the case would have no precedential value. Therefore, the judgment in Case No. 25,629 is affirmed.
Case No. 25,996 is an appeal by the wife from ⅝ judgment in accounting which awarded $3,308.02 of the joint funds of the parties to the husband. The three points and authorities are entirely insufficient in that they do not set out what rulings of the court are erroneous and the reason that they are so claimed, and two of the points further amount only to abstract statements of law. Rule 84.04(d), V.A.M.R., has been disregarded. Therefore, the appeal in Case No. 25,996 is dismissed.
For like failure to comply with Rule 84.04(d) in the single point, “The trial court erred in failing to allow money judgment to wife for attorney fees and suit money,” Case No. KCD 26,388 is dismissed.
All concur.